DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 10/27/2022, is acknowledged. Claim 22 is amended. Claim 40 is newly entered. Claims 21 – 40 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 21 – 23, 26, 28 – 32, 34 – 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record), and US 5881026 (“Baur”; of record).
Regarding claim 21, Hara teaches a timepiece spring (P 5, L 10 teaching the claimed "a balance spring intended to be fitted to a balance of a timepiece movement") of a titanium alloy with vanadium group content of 20-80 mass% (P 5, L 8-10 teaching the claimed "a niobium and titanium alloy containing niobium: the remainder to 100 wt%; titanium: between 40 and 60 wt%"). Hara teaches that the vanadium group is known as β-phase stabilized elements (P 5, L 3-7). 
It is noted that the limitation "intended to be fitted to a balance of a timepiece movement" is directed to intended use. While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). 
Hara further teaches the titanium alloy may include interstitial solid solution elements such as oxygen (O), carbon (C), and nitrogen (N) (P 6, L 3-5) or elements to improve strength including iron (Fe), nickel (Ni), and aluminum (Al) (P 6, L 17-20 teaching the claimed "traces of elements selected from the group formed of O, H, C, Fe, Ta, N, Ni, Si, Cu, Al"). The Examiner notes that the optional addition of these elements indicates that the titanium alloy would not have trace elements present, teaching the claimed "each of said elements being present in an amount comprised between 0 and 1600 ppm by weight, the total amount formed by all of said elements being comprised between 0 and 0.3 wt%." 
Hara further teaches the titanium alloy can be manufactured by dissolution, casting, sintering, or other such conventionally known means (P 7, L 7-10 teaching the claimed "a step of creating a blank from a niobium and titanium alloy"). Hara teaches a single roll process, twin roll process, in-rotating-water spinning process, or other such methods can be used to form the titanium alloy as a wire or ribbon material (P 25, L 18-22 teaching the claimed "at least one deformation step of said alloy"). Hara further teaches the curling of the alloy mainspring is performed by heat treatment at a temperature of 150°C or greater (P 25, L 23-25 teaching the claimed "alternated with at least one heat treatment step"). Hara further teaches winding the titanium alloy to form the mainspring is the same as automatic winding or manual winding mechanisms (P 21, L 18-21 teaching the claimed "a winding step to form the balance spring").
Hara teaches that the alloy achieves a Young's modulus of 100 GPa or less (P 5, L 13-14; P 7, L 19-23 teaching the claimed "a modulus of elasticity lower than or equal to 100 GPa"). Hara further teaches a tensile strength of 1000 MPa or greater (P 7, L 19-20 teaching the claimed "an elastic limit higher than or equal to 600 MPa"). 
Hara does not explicitly teach 1) a step of β-quenching said blank with a given diameter, such that the titanium of said alloy is essentially in solid solution form with β-phase niobium, an α-phase titanium content of the blank being less than or equal to 5% by volume, 2) a final heat treatment step that is conducted after winding, and 3) prior to the deformation step, a step of depositing, on the alloy blank, a surface layer of a ductile material chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, to facilitate the wire shaping process, the thickness of the deposited ductile material layer being chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1.
Ishii teaches β-phase titanium alloy bar wire is produced by subjecting to solution treatment or hot rolling at a temperature more than transformation temperature followed by cold working ([0006] teaching the claimed "a step of β-quenching said blank with a given diameter''). Ishii teaches that example β-stabilizing elements include vanadium and chromium ([0003] teaching the claimed "the titanium of said alloy is essentially in solid solution form with β-phase niobium"). Ishii teaches a method for producing β-Titanium alloy wire by reducing the diameter by cold wire-drawing followed by heat treatment and a first aging process for precipitation strengthening ([0041] additionally teaching the claimed "at least one deformation step of said alloy alternated with at least one heat treatment step"). Ishii further teaches that the first aging process allows fine α-phase to be precipitated in the β-phase ([0042]). Ishii does not specify a volume percent of α-titanium, but teaches that it is preferable to get a structure free from α-phase before cold wire-drawing ([0058]), so the α-phase titanium is not present after quenching, teaching the claimed "the α-phase titanium content of the blank being less than or equal to 5% by volume." Ishii teaches a second aging for removing processing strain ([0041] teaching the claimed "the final heat treatment step"). Ishii further teaches coating the titanium alloy with aluminum or aluminum alloy to increase wire drawability and lubricity ([0066] teaching the claimed "prior to the deformation step, the method comprises a step of depositing on the alloy blank, a surface layer of ductile material, to facilitate the wire shaping process"). Ishii further teaches the ratio of the cross-section area of the outer shroud, i.e. aluminum coating, to all cross-section area of composite wire is 20 to 60% ([0067]). Such a ratio is equivalent to the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire of (20%/80%) to (60%/40%), or 0.25-1.5, overlapping with the claimed range of less than 1. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Ishii further teaches the ratio of the cross-section area of the outer shroud, i.e. aluminum coating, to all cross-section area of composite wire is 20 to 60% ([0067] teaching the claimed "the thickness of the deposited ductile material layer is chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1"). Ishii teaches that the β-phase is good in workability ([0043]) and α-phase heightens the strength of the wire ([0042]). Ishii further teaches the second aging treatment removes strain from wire-drawing and improves straightness ([0042]) and the coating prevents titanium oxide from forming on the surface ([0066]).
Therefore, it would have been obvious for one of ordinary skill in the art to 1) ensure a β- phase solid solution as taught by Ishii in order to increase wire drawability, 2) add a final heat treatment step like the second aging step taught by Ishii to remove processing strain from wire drawing and winding, and 3) add a coating to the blank prior to wire drawing to prevent titanium oxide formation and increase wire drawability and lubricity as taught by Ishii to the process disclosed by Hara.
Modified Hara does not explicitly teach that the ductile material deposited upon the alloy blank is chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, nor that the method comprises, after the deformation step, a step of eliminating said surface layer of ductile material.
Helmenstine teaches that ductility is a physical property of a material associated with the ability to be stretched into a wire without breaking ("Ductile Definition"). Helmenstine teaches examples of ductile materials including gold, silver, and copper ("Examples" teaching the claimed "group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB"). Even further, Baur teaches a balance spring for a watch component (Title), and a method for producing such a spring (1: 15-17). Baur teaches that an alloy material which makes up the spring is first cast (7: 57-58), and then sheathed in a protective sheath made of an alloy of copper, for example, (7: 58-62), thereby protecting the material from oxygen embrittlement which may result in rupture during a subsequent cold forming process (3: 12-16). Baur then teaches that the sheathed component may then be drawn in a cold drawing process to form a wire (7: 62-64). Thereafter, Baur teaches that the sheathed wire is removed from the protective sheath (7: 65-66).
Therefore, it would be obvious for one of ordinary skill in the art to choose a ductile material such as copper as taught by both Helmenstine and Baur to replace the aluminum coating as taught by Ishii in order to increase the ability of the titanium alloy to be wire drawn without breaking, as taught by Helmenstine, as well as for the fact that copper protective sheaths have been shown in the art to effectively protect timepiece balance spring precursor material during wire drawing. Further, it would have been obvious to an ordinarily skilled artisan to remove the ductile material after cold deformation, as such a step is conventional to balance spring production processes, and the ductile material has served its purpose in the balance spring production method – that is, to protect the spring precursor material from oxygen embrittlement and subsequent rupture during cold wire drawing – and is no longer required.
Regarding claim 22, Ishii further teaches reducing the diameter by cold wire-drawing ([0041] teaching the claimed "wherein the deformation step comprises a wire drawing and/or a rolling process").
Regarding claim 23, Ishii further teaches that during the second aging process, the tension of the titanium alloy wire is controlled by a fixed roller and movable roller ([0091] teaching the claimed "wherein the last deformation treatment applied to the alloy is a rolling process").
Regarding claim 26, Ishii further teaches that the first aging process is performed for 12 hours at a temperature of 450°C (Table 1, Embodiment 1 teaching the claimed "wherein the heat treatment is performed for a duration of between 1 hour and 80 hours at a temperature comprised between 350°C and 700°C"). When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art (see In re Petering and MPEP 2131.03).
Regarding claim 28, Ishii further teaches a diameter of wire just after solution treatment of 2.94 (Table 2, Embodiment 2) and final wire diameter of 0.5 (Table 1, Embodiment 2). Utilizing the conventional formula provided in the instant specification (Instant Application: P 12, L 5-8), Ishii teaches a deformation rate of                         
                            2
                             
                            l
                            n
                            
                                
                                    2.94
                                
                                
                                    0.5
                                
                            
                            =
                            3.54
                        
                    , which meets the claimed "comprises a single deformation step with a deformation rate comprised between 1 and 5."
Regarding claim 29, Ishii further teaches solution treatment followed by wire drawing using holey die ([0091], L 1-8 teaching the claimed "wherein after the β quenching step, the method comprises a deformation step"). Ishii further teaches that the titanium alloy wire was wound onto the winding reel ([0091], L 19-20 teaching the claimed "a winding step") and was inserted into an electric furnace for the second aging process ([0091], L 12-15 teaching the claimed "and a heat treatment step").
Regarding claim 30, Ishii further teaches inserting the wire into an electric furnace for the first aging process ([0091], L 9-12 teaching the claimed "wherein the method comprises an intermediate heat treatment step").
Regarding claim 31, Ishii further teaches that the first aging process is performed for 6 hours at a temperature of 550°C (Table 1, Embodiment 4 teaching the claimed "wherein the heat treatment is performed for a duration of between 5 hours and 10 hours at a temperature comprised between 350°C and 600°C"). When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art (see In re Petering and MPEP 2131.03).
Regarding claim 32, Ishii further teaches that the second aging process is performed for 5 hours at a temperature of 450°C (Table 1, Embodiments 1 and 3 teaching the claimed "wherein the heat treatment is performed for a duration of between 3 hours and 6 hours at a temperature comprised between 400°C and 500°C").
Regarding claim 34, Ishii further teaches a diameter of wire just after solution treatment of 2.94 mm (Table 2, Embodiment 2) and final wire diameter of 0.5 mm ([0101]). Utilizing the conventional formula provided in the instant Specification (Instant Application: P 12, L 5-8),                         
                            2
                             
                            l
                            n
                            
                                
                                    2.94
                                
                                
                                    0.5
                                
                            
                            =
                            3.54
                        
                    , which teaches the claimed "wherein each deformation is performed with a deformation rate comprised between 1 and 5." Ishii further teaches a lower limit of the final diameter of 0.01 mm ([0124]), which the cumulative total can be calculated,                         
                            2
                             
                            l
                            n
                            
                                
                                    2.94
                                
                                
                                    0.01
                                
                            
                            =
                            11.37
                        
                    , teaching the claimed "the cumulative total of deformations over all of said succession of sequences leading to a total deformation rate comprised between 1 and 14."
Regarding claim 35, Ishii further teaches that the first aging process is performed for 24 hours at a temperature of 425°C (Table 1, Embodiment 2 teaching the claimed "wherein the heat treatment is performed for a duration of between 15 hours and 75 hours at a temperature comprised between 350°C and 500°C").
Regarding claim 36, as discussed previously, Ishii teaches that Ishii further teaches the ratio of the cross-section area of the outer shroud, i.e. aluminum coating, to all cross-section area of composite wire is 20 to 60% ([0067]). Such a ratio is equivalent to the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire of (20%/80%) to (60%/40%), or 0.25-1.5, overlapping with the claimed range of less than 0.5. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 37, as discussed previously, Ishii teaches that Ishii further teaches the ratio of the cross-section area of the outer shroud, i.e. aluminum coating, to all cross-section area of composite wire is 20 to 60% ([0067]). Such a ratio is equivalent to the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire of (20%/80%) to (60%/40%), or 0.25-1.5, overlapping with the claimed range of between 0.01 and 0.4. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 40, as discussed previously, Ishii teaches that Ishii further teaches the ratio of the cross-section area of the outer shroud, i.e. aluminum coating, to all cross-section area of composite wire is 20 to 60% ([0067]). Such a ratio is equivalent to the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire of (20%/80%) to (60%/40%), or 0.25-1.5, overlapping with the claimed range of between 0.01 and 0.4. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Further, as discussed previously, it would be obvious for one of ordinary skill in the art to choose a ductile material such as copper as taught by both Helmenstine and Baur to replace the aluminum coating as taught by Ishii in order to increase the ability of the titanium alloy to be wire drawn without breaking, as taught by Helmenstine, as well as for the fact that copper protective sheaths have been shown in the art to effectively protect timepiece balance spring precursor material during wire drawing.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record), and US 5881026 (“Baur”) as applied to claim 21 above, and further in view of US 2015/0185701 (“Tobenas Borron”; of record).
Regarding claim 24, modified Hara does not explicitly teach that the total deformation rate, the number of heat treatments and the heat treatment parameters are chosen to obtain a balance spring having a thermoelastic coefficient as close as possible to 0.
Tobenas Barron teaches that precisely controlling the thermoelastic coefficient of the hairspring increases the frequency stability of the balance-spring oscillator ([0004]). Tobenas Barron teaches a method of depositing layers of coating on the hairspring, in which the first and second layers have a negative thermoelastic coefficient ([0088]) and the base and at least one of the layers have thermoelastic coefficients of opposite signs ([0089] opposite signs teaching the claimed "thermoelastic coefficient as close as possible to 0"). Tobenas Barron further teaches that it is necessary to take into account the various treatments performed during the manufacture of the hairspring, in order to obtain a thermoelastic coefficient suitable for preparing a balance-spring oscillator ([0090] teaching the claimed "wherein the total deformation rate, the number of heat treatments and the heat treatment parameters are chosen to obtain a balance spring having a thermoelastic coefficient as close as possible to 0").
Therefore, it would have been obvious for one of ordinary skill in the art to regulate the conditions of the process of modified Hara to ensure a thermoelastic coefficient close to 0 as taught by Tobenas Barron in order to use the hairspring as a balance-spring oscillator within high frequency stability.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record), and US 5881026 (“Baur”; of record) as applied to claim 21 above, and further in view of US 7722805 (“Hao”; of record).
Regarding claim 25, Ishii further teaches that the β-titanium wire was subjected to solid solution treatment under a temperature of 850°C for 10 minutes ([0091], L 1-4 teaching the claimed wherein said β-quenching step is a solution treatment, with a duration comprised between 5 minutes and 2 hours at a temperature comprised between 700°C and 1000°C"). 
Modified Hara does not explicitly teach that β-quenching is done under vacuum and is followed by gas cooling.
Hao teaches a method of producing a titanium alloy with extra low modulus (2: 55-56), and further teaches example 1 in which samples were encapsulated in quartz (5: 30-31 teaching the claimed "under vacuum") and solution-treated at 850°C for 30 min and then air cooled for 20 s (5: 31-33 teaching the claimed "followed by gas cooling"). Hao teaches that the solution treatment improves elongation (3: 12-14) and the titanium alloy produced by this method has superelasticity, shape memory, damping, low modulus, high strength, good corrosion resistance, and biocompatibility (3: 26-28).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to adjust the solution treatment of Ishii in modified Hara to the treatment disclosed by Hao in order to gain superelasticity, shape memory, damping, low modulus, high strength, good corrosion resistance, and biocompatibility.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record), and US 5881026 (“Baur”) as applied to claim 21, and further in view of US 2020/0308685 (“Laheurte”; of record, available as prior art via effective filing date from FR 3064281).
Regarding claim 27, Ishii teaches that fine α-phase is plentifully precipitated in the β-phase after wire drawing and ageing heat treatments ([0042]). Further, Ishii teaches that the precipitation of α-phase titanium heightens the strength of the wire, and is caused by heat treatment ([0035]). Thus, the Examiner asserts that Ishii has established the α-phase titanium content of the wire as a result-effective variable – that is, as α-phase titanium content increases, strength increases.
As such, it would have been obvious to an ordinarily skilled artisan to optimize the established result-effective variable of α-phase titanium content through routine experimentation and variation in the conducted heat treatment, in order to impact the strength of the obtained wire. As such, the claimed condition regarding α-phase titanium content of the balance spring/niobium and titanium alloy being less than or equal to 10% by volume is rendered obvious.
Additionally/alternatively, Laheurte teaches a timepiece spring made of a metastable β titanium alloy ([0001]), which may comprise titanium and niobium ([0034]) in similar proportions ([0035]) to each of Hara, Ishii, and the instant application. Further, Laheurte teaches that the metastable β titanium alloy may advantageously possess an alpha-phase volumetric concentration between 5 and 30%, for the optimal balance of mechanical properties ([0051]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Laheurte, and process the spring/alloy such that an alpha-phase volumetric concentration between 5 and 30% is achieved. Such an alpha-phase concentration allows for the optimal balance of mechanical properties for a timepiece spring.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the alpha-phase volumetric concentration taught by modified Hara (between 5-30%) overlaps with the claimed α-phase titanium content of the instant claim (less than or equal to 10% by volume).
Regarding claim 33, Ishii teaches that fine α-phase is plentifully precipitated in the β-phase after wire drawing and ageing heat treatments ([0042]). Further, Ishii teaches that the precipitation of α-phase titanium heightens the strength of the wire, and is caused by heat treatment ([0035]). Thus, the Examiner asserts that Ishii has established the α-phase titanium content of the wire as a result-effective variable – that is, as α-phase titanium content increases, strength increases.
As such, it would have been obvious to an ordinarily skilled artisan to optimize the established result-effective variable of α-phase titanium content through routine experimentation and variation in the conducted heat treatment, in order to impact the strength of the obtained wire. As such, the claimed condition regarding α-phase titanium content of the balance spring/niobium and titanium alloy being greater than 10% by volume is rendered obvious.
Additionally/alternatively, Laheurte teaches a timepiece spring made of a metastable β titanium alloy ([0001]), which may comprise titanium and niobium ([0034]) in similar proportions ([0035]) to each of Hara, Ishii, and the instant application. Further, Laheurte teaches that the metastable β titanium alloy may advantageously possess an alpha-phase volumetric concentration between 5 and 30%, for the optimal balance of mechanical properties ([0051]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Laheurte, and process the spring/alloy such that an alpha-phase volumetric concentration between 5 and 30% is achieved. Such an alpha-phase concentration allows for the optimal balance of mechanical properties for a timepiece spring.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the alpha-phase volumetric concentration taught by modified Hara (between 5-30%) overlaps with the claimed α-phase titanium content of the instant claim (greater than 10% by volume).

Claims 38 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/045532 (“Hara”; of record) in view of US 2002/0174922 (“Ishii”; of record), “Ductile Deformation and Examples”, 2016. ThoughtCo (“Helmenstine”; of record), US 5881026 (“Baur”; of record), and US 2020/0308685 (“Laheurte”; of record, available as prior art via effective filing date from FR 3064281).
Regarding claim 38, Hara teaches a timepiece spring (P 5, L 10 teaching the claimed "a balance spring intended to be fitted to a balance of a timepiece movement") of a titanium alloy with vanadium group content of 20-80 mass% (P 5, L 8-10 teaching the claimed "a niobium and titanium alloy containing niobium: the remainder to 100 wt%; titanium: between 40 and 60 wt%"). Hara teaches that the vanadium group is known as β-phase stabilized elements (P 5, L 3-7). 
It is noted that the limitation "intended to be fitted to a balance of a timepiece movement" is directed to intended use. While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). 
Hara further teaches the titanium alloy may include interstitial solid solution elements such as oxygen (O), carbon (C), and nitrogen (N) (P 6, L 3-5) or elements to improve strength including iron (Fe), nickel (Ni), and aluminum (Al) (P 6, L 17-20 teaching the claimed "traces of elements selected from the group formed of O, H, C, Fe, Ta, N, Ni, Si, Cu, Al"). The Examiner notes that the optional addition of these elements indicates that the titanium alloy would not have trace elements present, teaching the claimed "each of said elements being present in an amount comprised between 0 and 1600 ppm by weight, the total amount formed by all of said elements being comprised between 0 and 0.3 wt%." 
Hara further teaches the titanium alloy can be manufactured by dissolution, casting, sintering, or other such conventionally known means (P 7, L 7-10 teaching the claimed "a step of creating a blank from a niobium and titanium alloy"). Hara teaches a single roll process, twin roll process, in-rotating-water spinning process, or other such methods can be used to form the titanium alloy as a wire or ribbon material (P 25, L 18-22 teaching the claimed "at least one deformation step of said alloy"). Hara further teaches the curling of the alloy mainspring is performed by heat treatment at a temperature of 150°C or greater (P 25, L 23-25 teaching the claimed "alternated with at least one heat treatment step"). Hara further teaches winding the titanium alloy to form the mainspring is the same as automatic winding or manual winding mechanisms (P 21, L 18-21 teaching the claimed "a winding step to form the balance spring").
Hara teaches that the alloy achieves a Young's modulus of 100 GPa or less (P 5, L 13-14; P 7, L 19-23 teaching the claimed "a modulus of elasticity lower than or equal to 100 GPa"). Hara further teaches a tensile strength of 1000 MPa or greater (P 7, L 19-20 teaching the claimed "an elastic limit higher than or equal to 600 MPa"). 
Hara does not explicitly teach 1) a step of β-quenching said blank with a given diameter, such that the titanium of said alloy is essentially in solid solution form with β-phase niobium, an α-phase titanium content of the blank being less than or equal to 5% by volume, 2) a final heat treatment step that is conducted after winding, and 3) prior to the deformation step, a step of depositing, on the alloy blank, a surface layer of a ductile material chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, to facilitate the wire shaping process, the thickness of the deposited ductile material layer being chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1.
Ishii teaches β-phase titanium alloy bar wire is produced by subjecting to solution treatment or hot rolling at a temperature more than transformation temperature followed by cold working ([0006] teaching the claimed "a step of β-quenching said blank with a given diameter''). Ishii teaches that example β-stabilizing elements include vanadium and chromium ([0003] teaching the claimed "the titanium of said alloy is essentially in solid solution form with β-phase niobium"). Ishii teaches a method for producing β-Titanium alloy wire by reducing the diameter by cold wire-drawing followed by heat treatment and a first aging process for precipitation strengthening ([0041] additionally teaching the claimed "at least one deformation step of said alloy alternated with at least one heat treatment step"). Ishii further teaches that the first aging process allows fine α-phase to be precipitated in the β-phase ([0042]). Ishii does not specify a volume percent of α-titanium, but teaches that it is preferable to get a structure free from α-phase before cold wire-drawing ([0058]), so the α-phase titanium is not present after quenching, teaching the claimed "the α-phase titanium content of the blank being less than or equal to 5% by volume." Ishii teaches a second aging for removing processing strain ([0041] teaching the claimed "the final heat treatment step"). Ishii further teaches coating the titanium alloy with aluminum or aluminum alloy to increase wire drawability and lubricity ([0066] teaching the claimed "prior to the deformation step, the method comprises a step of depositing on the alloy blank, a surface layer of ductile material, to facilitate the wire shaping process"). Ishii further teaches the ratio of the cross-section area of the outer shroud, i.e. aluminum coating, to all cross-section area of composite wire is 20 to 60% ([0067]). Such a ratio is equivalent to the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire of (20%/80%) to (60%/40%), or 0.25-1.5, overlapping with the claimed range of less than 1. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Ishii teaches that the β-phase is good in workability ([0043]) and α-phase heightens the strength of the wire ([0042]). Ishii further teaches the second aging treatment removes strain from wire-drawing and improves straightness ([0042]) and the coating prevents titanium oxide from forming on the surface ([0066]).
Therefore, it would have been obvious for one of ordinary skill in the art to 1) ensure a β- phase solid solution as taught by Ishii in order to increase wire drawability, 2) add a final heat treatment step like the second aging step taught by Ishii to remove processing strain from wire drawing and winding, and 3) add a coating to the blank prior to wire drawing to prevent titanium oxide formation and increase wire drawability and lubricity as taught by Ishii to the process disclosed by Hara.
Modified Hara does not explicitly teach that the ductile material deposited upon the alloy blank is chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, nor that the method comprises, after the deformation step, a step of eliminating said surface layer of ductile material.
Helmenstine teaches that ductility is a physical property of a material associated with the ability to be stretched into a wire without breaking ("Ductile Definition"). Helmenstine teaches examples of ductile materials including gold, silver, and copper ("Examples" teaching the claimed "group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB"). Even further, Baur teaches a balance spring for a watch component (Title), and a method for producing such a spring (1: 15-17). Baur teaches that an alloy material which makes up the spring is first cast (7: 57-58), and then sheathed in a protective sheath made of an alloy of copper, for example, (7: 58-62), thereby protecting the material from oxygen embrittlement which may result in rupture during a subsequent cold forming process (3: 12-16). Baur then teaches that the sheathed component may then be drawn in a cold drawing process to form a wire (7: 62-64). Thereafter, Baur teaches that the sheathed wire is removed from the protective sheath (7: 65-66).
Therefore, it would be obvious for one of ordinary skill in the art to choose a ductile material such as copper as taught by both Helmenstine and Baur to replace the aluminum coating as taught by Ishii in order to increase the ability of the titanium alloy to be wire drawn without breaking, as taught by Helmenstine, as well as for the fact that copper protective sheaths have been shown in the art to effectively protect timepiece balance spring precursor material during wire drawing. Further, it would have been obvious to an ordinarily skilled artisan to remove the ductile material after cold deformation, as such a step is conventional to balance spring production processes, and the ductile material has served its purpose in the balance spring production method – that is, to protect the spring precursor material from oxygen embrittlement and subsequent rupture during cold wire drawing – and is no longer required.
Moreover, Ishii teaches that fine α-phase is plentifully precipitated in the β-phase after wire drawing and ageing heat treatments ([0042]). Further, Ishii teaches that the precipitation of α-phase titanium heightens the strength of the wire, and is caused by heat treatment ([0035]). Thus, the Examiner asserts that Ishii has established the α-phase titanium content of the wire as a result-effective variable – that is, as α-phase titanium content increases, strength increases.
As such, it would have been obvious to an ordinarily skilled artisan to optimize the established result-effective variable of α-phase titanium content through routine experimentation and variation in the conducted heat treatment, in order to impact the strength of the obtained wire. As such, the claimed condition regarding α-phase titanium content of the balance spring/niobium and titanium alloy being less than or equal to 10% by volume is rendered obvious.
Additionally/alternatively, Laheurte teaches a timepiece spring made of a metastable β titanium alloy ([0001]), which may comprise titanium and niobium ([0034]) in similar proportions ([0035]) to each of Hara, Ishii, and the instant application. Further, Laheurte teaches that the metastable β titanium alloy may advantageously possess an alpha-phase volumetric concentration between 5 and 30%, for the optimal balance of mechanical properties ([0051]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Laheurte, and process the spring/alloy such that an alpha-phase volumetric concentration between 5 and 30% is achieved. Such an alpha-phase concentration allows for the optimal balance of mechanical properties for a timepiece spring.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the alpha-phase volumetric concentration taught by modified Hara (between 5-30%) overlaps with the claimed α-phase titanium content of the instant claim (less than or equal to 10% by volume).

Regarding claim 39, Hara teaches a timepiece spring (P 5, L 10 teaching the claimed "a balance spring intended to be fitted to a balance of a timepiece movement") of a titanium alloy with vanadium group content of 20-80 mass% (P 5, L 8-10 teaching the claimed "a niobium and titanium alloy containing niobium: the remainder to 100 wt%; titanium: between 40 and 60 wt%"). Hara teaches that the vanadium group is known as β-phase stabilized elements (P 5, L 3-7). 
It is noted that the limitation "intended to be fitted to a balance of a timepiece movement" is directed to intended use. While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114). 
Hara further teaches the titanium alloy may include interstitial solid solution elements such as oxygen (O), carbon (C), and nitrogen (N) (P 6, L 3-5) or elements to improve strength including iron (Fe), nickel (Ni), and aluminum (Al) (P 6, L 17-20 teaching the claimed "traces of elements selected from the group formed of O, H, C, Fe, Ta, N, Ni, Si, Cu, Al"). The Examiner notes that the optional addition of these elements indicates that the titanium alloy would not have trace elements present, teaching the claimed "each of said elements being present in an amount comprised between 0 and 1600 ppm by weight, the total amount formed by all of said elements being comprised between 0 and 0.3 wt%." 
Hara further teaches the titanium alloy can be manufactured by dissolution, casting, sintering, or other such conventionally known means (P 7, L 7-10 teaching the claimed "a step of creating a blank from a niobium and titanium alloy"). Hara teaches a single roll process, twin roll process, in-rotating-water spinning process, or other such methods can be used to form the titanium alloy as a wire or ribbon material (P 25, L 18-22 teaching the claimed "at least one deformation step of said alloy"). Hara further teaches the curling of the alloy mainspring is performed by heat treatment at a temperature of 150°C or greater (P 25, L 23-25 teaching the claimed "alternated with at least one heat treatment step"). Hara further teaches winding the titanium alloy to form the mainspring is the same as automatic winding or manual winding mechanisms (P 21, L 18-21 teaching the claimed "a winding step to form the balance spring").
Hara teaches that the alloy achieves a Young's modulus of 100 GPa or less (P 5, L 13-14; P 7, L 19-23 teaching the claimed "a modulus of elasticity lower than or equal to 100 GPa"). Hara further teaches a tensile strength of 1000 MPa or greater (P 7, L 19-20 teaching the claimed "an elastic limit higher than or equal to 600 MPa"). 
Hara does not explicitly teach 1) a step of β-quenching said blank with a given diameter, such that the titanium of said alloy is essentially in solid solution form with β-phase niobium, an α-phase titanium content of the blank being less than or equal to 5% by volume, 2) a final heat treatment step that is conducted after winding, and 3) prior to the deformation step, a step of depositing, on the alloy blank, a surface layer of a ductile material chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, to facilitate the wire shaping process, the thickness of the deposited ductile material layer being chosen such that the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1.
Ishii teaches β-phase titanium alloy bar wire is produced by subjecting to solution treatment or hot rolling at a temperature more than transformation temperature followed by cold working ([0006] teaching the claimed "a step of β-quenching said blank with a given diameter''). Ishii teaches that example β-stabilizing elements include vanadium and chromium ([0003] teaching the claimed "the titanium of said alloy is essentially in solid solution form with β-phase niobium"). Ishii teaches a method for producing β-Titanium alloy wire by reducing the diameter by cold wire-drawing followed by heat treatment and a first aging process for precipitation strengthening ([0041] additionally teaching the claimed "at least one deformation step of said alloy alternated with at least one heat treatment step"). Ishii further teaches that the first aging process allows fine α-phase to be precipitated in the β-phase ([0042]). Ishii does not specify a volume percent of α-titanium, but teaches that it is preferable to get a structure free from α-phase before cold wire-drawing ([0058]), so the α-phase titanium is not present after quenching, teaching the claimed "the α-phase titanium content of the blank being less than or equal to 5% by volume." Ishii teaches a second aging for removing processing strain ([0041] teaching the claimed "the final heat treatment step"). Ishii further teaches coating the titanium alloy with aluminum or aluminum alloy to increase wire drawability and lubricity ([0066] teaching the claimed "prior to the deformation step, the method comprises a step of depositing on the alloy blank, a surface layer of ductile material, to facilitate the wire shaping process"). Ishii further teaches the ratio of the cross-section area of the outer shroud, i.e. aluminum coating, to all cross-section area of composite wire is 20 to 60% ([0067]). Such a ratio is equivalent to the ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire of (20%/80%) to (60%/40%), or 0.25-1.5, overlapping with the claimed range of less than 1. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Ishii teaches that the β-phase is good in workability ([0043]) and α-phase heightens the strength of the wire ([0042]). Ishii further teaches the second aging treatment removes strain from wire-drawing and improves straightness ([0042]) and the coating prevents titanium oxide from forming on the surface ([0066]).
Therefore, it would have been obvious for one of ordinary skill in the art to 1) ensure a β- phase solid solution as taught by Ishii in order to increase wire drawability, 2) add a final heat treatment step like the second aging step taught by Ishii to remove processing strain from wire drawing and winding, and 3) add a coating to the blank prior to wire drawing to prevent titanium oxide formation and increase wire drawability and lubricity as taught by Ishii to the process disclosed by Hara.
Modified Hara does not explicitly teach that the ductile material deposited upon the alloy blank is chosen from the group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB, nor that the method comprises, after the deformation step, a step of eliminating said surface layer of ductile material.
Helmenstine teaches that ductility is a physical property of a material associated with the ability to be stretched into a wire without breaking ("Ductile Definition"). Helmenstine teaches examples of ductile materials including gold, silver, and copper ("Examples" teaching the claimed "group including copper, nickel, cupronickel, cupro manganese, gold, silver, nickel phosphorus NiP and nickel boron NiB"). Even further, Baur teaches a balance spring for a watch component (Title), and a method for producing such a spring (1: 15-17). Baur teaches that an alloy material which makes up the spring is first cast (7: 57-58), and then sheathed in a protective sheath made of an alloy of copper, for example, (7: 58-62), thereby protecting the material from oxygen embrittlement which may result in rupture during a subsequent cold forming process (3: 12-16). Baur then teaches that the sheathed component may then be drawn in a cold drawing process to form a wire (7: 62-64). Thereafter, Baur teaches that the sheathed wire is removed from the protective sheath (7: 65-66).
Therefore, it would be obvious for one of ordinary skill in the art to choose a ductile material such as copper as taught by both Helmenstine and Baur to replace the aluminum coating as taught by Ishii in order to increase the ability of the titanium alloy to be wire drawn without breaking, as taught by Helmenstine, as well as for the fact that copper protective sheaths have been shown in the art to effectively protect timepiece balance spring precursor material during wire drawing. Further, it would have been obvious to an ordinarily skilled artisan to remove the ductile material after cold deformation, as such a step is conventional to balance spring production processes, and the ductile material has served its purpose in the balance spring production method – that is, to protect the spring precursor material from oxygen embrittlement and subsequent rupture during cold wire drawing – and is no longer required.
Moreover, Ishii teaches that fine α-phase is plentifully precipitated in the β-phase after wire drawing and ageing heat treatments ([0042]). Further, Ishii teaches that the precipitation of α-phase titanium heightens the strength of the wire, and is caused by heat treatment ([0035]). Thus, the Examiner asserts that Ishii has established the α-phase titanium content of the wire as a result-effective variable – that is, as α-phase titanium content increases, strength increases.
As such, it would have been obvious to an ordinarily skilled artisan to optimize the established result-effective variable of α-phase titanium content through routine experimentation and variation in the conducted heat treatment, in order to impact the strength of the obtained wire. As such, the claimed condition regarding α-phase titanium content of the balance spring/niobium and titanium alloy being greater than 10% by volume is rendered obvious.
Additionally/alternatively, Laheurte teaches a timepiece spring made of a metastable β titanium alloy ([0001]), which may comprise titanium and niobium ([0034]) in similar proportions ([0035]) to each of Hara, Ishii, and the instant application. Further, Laheurte teaches that the metastable β titanium alloy may advantageously possess an alpha-phase volumetric concentration between 5 and 30%, for the optimal balance of mechanical properties ([0051]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Laheurte, and process the spring/alloy such that an alpha-phase volumetric concentration between 5 and 30% is achieved. Such an alpha-phase concentration allows for the optimal balance of mechanical properties for a timepiece spring.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the alpha-phase volumetric concentration taught by modified Hara (between 5-30%) overlaps with the claimed α-phase titanium content of the instant claim (greater than 10% by volume).

Response to Arguments





Applicant’s remarks filed 10/27/2022 are acknowledged and have been fully considered. Applicant has argued that the instant specification demonstrates superior results that may be obtained by the presently claimed method, compared to the prior art cited by the Examiner. Specifically, Applicant notes that only a ratio of the ductile material to the NbTi alloy cross-sectional area for a given wire cross-section of less than 1, allows the Cu/NbTi composite to be easily rolled, where the copper thickness is optimized so that the tip required for insertion of the wire into the die during the drawing or wire drawing process is coated with copper. 
The Examiner finds this to be unpersuasive. Applicant’s argument falls far short of a finding of criticality or unexpected results which may be attributed to the claimed limitation that a ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire is less than 1. The table referenced in the specification only notes that an example with a ratio of 1.4 could not be rolled (Example 3, Rolling – “Impossible”), while examples with ratios of 0.35, 0.34, and 0.12 could be rolled (Examples 1-2 and 4, Rolling – “Possible”). The upper limit of 1.0 does not appear to hold any significance, based on the submitted data. No examples having ratios of 0.95, 0.98, 1.0, 1.03, or 1.05, for example, were tested. As such, it cannot be determined if the claimed upper bound of 1.0 exhibits any unexpected result or criticality with regard to the ease of rolling, as is alleged by Applicant.
Further, it is noted that the prior art reference Ishii teaches the ratio of the cross-section area of the outer shroud, i.e. ductile material, to all cross-section area of composite wire is 20 to 60% ([0067]). Such a ratio would be equivalent to a ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire of (20%/80%) to (60%/40%), or 0.25-1.5, overlapping with the claimed range of less than 1. 
Applicant appears to argue that “no geometric constraint on the NbTi is imposed,” however, it is noted that Ishii explicitly discloses a ratio which overlaps substantially with the claimed ratio range which imposes a geometric constraint on the NbTi. Ishii also warns against excessive thickness of the ductile material at [0067], noting that if said ratio of cross section area of the outer shroud is over 60% (equivalent to a ratio of the area of ductile material to the area of NbTi alloy for a given cross-section of wire over 1.5), the strength per unit cross section area of composite wire would extremely lower, with the result that this composite wire would not be suitable for various kinds of precision springs, various kinds of ropes or cables, tension member, metallic fishing line and the like. As such, Ishii identifies the problems which Applicant has disclosed with difficulty in producing precision springs, such as those used in a horology component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 104538543 (“Guo”) – Method for preparing an NbTi wire including a step of encasing a NbTi alloy blank in a copper sheathing to protect the NbTi alloy during deformation processing

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735